Title: To George Washington from Major General William Heath, 20 August 1776
From: Heath, William
To: Washington, George

 

May it Please your Excellency
Kingsbridge Augst 20th 1776

I have the Pleasure to Inform you, that we have taken out of the wreck of the Tender lately burnt up the north River, The following Cannon Vizt One Six Pounder, Two Three Do One Two Do and Ten Swivels, One Cabooses and Apron, Two Cutlasses, Two Gun Barrels, One Crow bar and 4 Gapp[l]in[g]s and Chains, Lieut. Landon of Colo. Nicolls Regiment with Two of the Company to Which he belongs went off and Towed the Wreck on Shore Under the Fire of the Cannon of the Ships, a Cannon Ball Passing within a few Inches of his Head, He is an Undaunted officer, and with great Fatigue Has Taken these Cannon out of the water, I therefore beg leave to recommend this Service in Particular to your Excellency notice and if you Should think Some Reward Proper to be Given, it will be gratefully received by the Adventurers and Perhaps Prompt Others to daring Actions. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

